EXHIBIT 35
                                                                                               Redacted [Government Informant]




                                                                                                               Redacted [Government Informant]



                                                                             Redacted




                                                                                              Redacted




                                                                                                                                                       Redacted [Government Informant]




Redacted [Government Informant]




                          Redacted [Government Informant]
                                                                  Redacted [X.Z.]
                                                                        Redacted [Government Informant]                                      Redacted [Government Informant]




                                                            Redacted
                                   Redacted [Government Informant]




Redacted [Government Informant]




                                                          Redacted [Government Informant]




                                                                                                              Redacted [Government Informant]

                                                                                            Redacted [X.Z.]

                 Redacted [X.Z.]
